NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ARTURO EDUARDO CRUZ FUENTES,                    No.    17-71190

                Petitioner,                     Agency No. A205-712-059

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Arturo Eduardo Cruz Fuentes, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference

is owed to the BIA’s interpretation of the governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for

substantial evidence the agency’s factual findings. Garcia-Milian v. Holder, 755

F.3d 1026, 1031 (9th Cir. 2014). We deny the petition for review.

      The agency did not err in finding that Cruz Fuentes failed to establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question.’” (quoting Matter of M-E-V-G-, 26

I. & N. Dec. 227, 237 (BIA 2014))); see also Delgado-Ortiz v. Holder, 600 F.3d

1148, 1151-52 (9th Cir. 2010) (concluding “returning Mexicans from the United

States” was overbroad and did not constitute a particular social group). Substantial

evidence supports the agency’s determination that Cruz Fuentes failed to

demonstrate that the harm he experienced or fears in Mexico was or would be on

account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (an applicant’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”).

The record does not support Cruz Fuentes’ contentions that the BIA failed to


                                         2                                       17-71190
consider evidence, ignored arguments, or otherwise erred in its analysis of his

claim. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (agency need

not write an exegesis on every contention); Fernandez v. Gonzales, 439 F.3d 592,

603 (9th Cir. 2006) (petitioner did not overcome the presumption that the BIA

reviewed the record). Thus, Cruz Fuentes’ withholding of removal claim fails.

       Substantial evidence also supports the agency’s denial of CAT relief because

Cruz Fuentes failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of

torture).

       PETITION FOR REVIEW DENIED.




                                         3                                   17-71190